     Case 1:20-cv-00624-DAD-BAM Document 8 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID E. MACKEY,                                   Case No. 1:20-cv-00624-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF THE
                                                         COURT TO ADMINISTRATIVELY
13           v.                                          REDESIGNATE CASE AS A 440 CIVIL
                                                         ACTION
14    DEPARTMENT OF THE TREASURY
      INTERNAL REVENUE SERVICE
15    APPEALS OFFICE, et al.,
16                       Defendants.
17

18          Plaintiff David E. Mackey (“Plaintiff”) is a civil detainee proceeding pro se in this case.

19   On April 16, 2020, Plaintiff filed the complaint commencing this action, (ECF No. 1), together

20   with a motion to proceed in forma pauperis, (ECF No. 2), in the Sacramento Division of the

21   United States District Court in the Eastern District of California. The Clerk designated the case

22   as a prisoner civil rights action pursuant to 42 U.S.C. § 1983. The case was then transferred to

23   the Fresno Division. (ECF No. 4.)

24          Upon further review by the Court, it has been determined that the present action is a

25   regular civil action and does not involve a prisoner or detainee litigating the conditions of his

26   confinement.

27   ///

28   ///
                                                        1
     Case 1:20-cv-00624-DAD-BAM Document 8 Filed 05/06/20 Page 2 of 2

 1        Accordingly, it is HEREBY ORDERED as follows:

 2        1. The Clerk of the Court shall re-designate this action as a civil action with nature of

 3              suit 440; and

 4        2. The Clerk of the Court shall designate the case number in this action as follows: Case

 5              No. 1:20-cv-00624-BAM.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     May 6, 2020                               /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
